Citation Nr: 0504586	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  95-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active service from September 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the benefit sought on appeal.

The veteran's claim was previously before the Board in July 
2001.  At that time, the Board denied the veteran's claim of 
whether new and material evidence was submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder, to include bipolar disorder.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a November 2002 
order, the CAVC vacated the July 2001 Board decision and 
remanded the matter back to the Board for development 
consistent with the Joint Motion for Remand and to Stay 
Further Proceedings (Motion). 

Of particular relevance, the Motion stated that the Board's 
July 2001 decision failed to consider the decision of the 
United States Court of Appeals for the Federal Circuit (CAFC) 
in Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), with 
regard to the finality of the RO's June 1990 rating decision 
and the absence of the veteran's service records, and that 
the Board may have failed to provide adequate reasons and 
bases as to whether VA satisfied the Veterans Claims 
Assistance Act of 2000 (VCAA).  Of particular relevance, the 
Motion noted that CAFC, in Hayre, held that RO decisions are 
not final where there is a "grave procedural error" due to a 
breach of the duty to assist, such as a failure to obtain 
service medical records specifically requested by the veteran 
and a failure to notify the veteran of the deficiency. 

Specifically, the Motion stated that the Board's July 2001 
decision did not adequately discuss the RO's failure to 
continue searching for additional service records, despite 
the submission of additional information regarding his 
service by the veteran within a year of the June 1990 rating 
decision, and the implications of this failure regarding the 
finality of the RO's June 1990 rating decision.  The 
veteran's appeal was returned to the Board for additional 
development and readjudication.

In a July 2003 Remand, the Board noted that following the 
issuance of the CAVC's remand, the CAFC overruled its prior 
decision in Hayre v. West.  See Cook v. Principi, 318 F.3d 
1334 (2002).  According to the Federal Circuit in Cook, there 
are only two exceptions to the rule of finality provided by 
38 U.S.C.A. § 7105(c), a claim of clear and unmistakable 
error (CUE) and a claim to reopen a previously denied claim 
on the basis of new and material evidence, as provided by 
Congress in 38 U.S.C.A. §§ 5108 and 5109A.  See Cook at 1339.  
More significantly, the CAFC held that a breach of the duty 
to assist the veteran does not vitiate the finality of an RO 
decision and overruled Hayre to the extent that it created an 
additional exception to the rule of finality applicable to VA 
decisions by reason of grave procedural error.  See Cook at 
1341.  

The Board concluded that the primary basis for the CAVC's 
remand, a discussion of Hayre, was no longer necessary.  
Therefore, the Board's July 2003 remand was limited to 
ensuring compliance with the Veterans Claims Assistance Act 
(VCAA) notification requirements.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  That development having been completed, the case 
is once more before the Board for appellate consideration.  

Historically, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder, was first considered and denied in a June 1990 
rating decision.  The RO denied the veteran's claim on the 
basis that the veteran's bipolar disorder was neither 
incurred in nor aggravated by the veteran's military service, 
nor did it manifest within the presumptive period following 
his discharge.  In July 1990, the RO notified the veteran of 
the denial of his claim, but he failed to file a timely 
appeal.

In July 1993, the veteran filed his current claim to reopen 
on the basis of new and material evidence.  The RO, in an 
August 1993 rating decision, found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
previously diagnosed as bipolar disorder.  The veteran filed 
a timely appeal.  

In February 1997 the Board denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
remanded the issue of whether there is new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder for additional development of the evidence.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the Board's jurisdiction is limited to 
the issue as stated on the title page.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable with respect to the claim 
on appeal because the veteran's claim was not filed on or 
after August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).   


FINDINGS OF FACT

1.  In an unappealed rating decision dated June 1990, the RO 
denied service connection for a psychiatric disorder, to 
include bipolar disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1990 rating decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder, to include bipolar disorder.




CONCLUSION OF LAW

The evidence associated with the veteran's claim file 
subsequent to the RO's June 1990 rating decision is not new 
and material, and the veteran's claim for service connection 
for a psychiatric disorder, to include bipolar disorder is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1103. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2004, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue of whether there is 
new and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder, to include 
bipolar disorder on appeal.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice sufficiently placed the veteran 
on notice of what evidence could be obtained by whom and of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Id.  He was essentially notified to submit 
all relevant evidence in his possession in support of his 
claims.  No response or additional evidence was received.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made in 
August 1993, and prior to November 9, 2000, the date the VCAA 
was enacted.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Complete compliance of VCAA notice to the 
appellant was given before the RO transferred his appeal to 
the Board for appellate consideration.  The content of the 
notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit all evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim on 
appeal.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(d).  The record contains competent medical evidence 
upon which to base an appellate decision.


New and Material Evidence

Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

If the disorder is a psychosis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.

There is also a heightened obligation to explain findings and 
to carefully consider the benefit of the doubt rule in cases 
where records are presumed destroyed while in the possession 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004). 








Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder

It appears that some of the veteran's service medical records 
were destroyed by fire at the National Personnel Records 
Center in 1973, and that attempts to reconstruct those 
records have been unsuccessful.

The RO's June 1990 rating decision that denied service 
connection for a psychiatric disorder relied on the veteran's 
available August 1954 separation physical examination report, 
and several private medical records.  

The veteran's separation physical examination report is 
negative for evidence of a psychiatric disorder.  A 
psychiatric evaluation was normal.  There was no mention of 
complaint, finding or diagnosis of psychiatric problems noted 
by the medical examiner on summary of defects and diagnoses 
in service.

The VARO rating decision also indicated that the private 
medical records showed that the veteran was first treated for 
a mental disorder in March 1973, whereupon he was diagnosed 
with a depressive neurosis.  The RO also relied on private 
medical records, dated May/June 1973, showing treatment for 
anxiety reaction with depression and private medical records 
in December 1987, showing a diagnosis of bipolar disorder.  
The RO essentially pointed out that the medical evidence 
showed that the veteran was not diagnosed with an 
identifiable psychiatric disorder, however diagnosed, until 
March 1973, well beyond the one-year presumptive period for 
service connection for a psychosis.

Additional evidence has been associated with the claims file 
since the RO's unappealed June 1990 denial of service 
connection for a psychiatric disorder, to include bipolar 
disorder.  This evidence includes lay statements, private 
medical records dated at various intervals from March 1957 to 
April 1997, and VA medical records dated at various intervals 
between approximately May 1973 and June 2003.  Documents 
associated with the veteran's claim for Social Security 
disability benefits were also submitted.  

Private medical records from St. Joseph-Lloyd Hospital, dated 
in March 1957, show treatment for anxiety neurosis.  Private 
medical records from the Marshfield Clinic dated in November 
and December 1972 indicate that the veteran related feelings 
of depression, insomnia, and chronic distress.  He was 
diagnosed with personality disorder with passive dependent 
traits, a strong depressive reaction, and suicidal ideation. 

Records dated from October through November 1987 from the 
Brown County Mental Health Center show that the veteran 
reported experiencing marital problems, insomnia, 
disturbance, suicidal thoughts, and poor self-esteem.  
Diagnosis was major depression with anxious mood.  

Additional records dated from March 1988 through April 1992 
from the Menominee County Community Mental Health Center show 
treatment for a bipolar disorder, in remission.  A March 1988 
record shows that the veteran was diagnosed as having a 
bipolar disorder, depression, and alcohol dependence.  In a 
December 1990 record, the veteran reported that he had a 
history of hospitalization for mental problems and that he 
has a disability connected to military service.  He also 
reported experiencing a problem with his nerves during his 
military service.  No diagnosis was listed.  A March 1992 
record indicates that the veteran continues to report marital 
problems, mood swings, and anxiety.

VA medical records dated from 1973 to 2003 show continuing 
treatment for a psychiatric disorder.  Varying diagnoses were 
made, including schizophrenia and manic depression.  

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  The private and VA medical records 
consist of psychiatric treatment notes, evaluations, and 
diagnoses, but do not show the onset of a psychiatric 
disorder during service or manifestations of a psychosis to 
the required degree within one year following service 
separation.  Rather, the added medical evidence continues to 
show that the earliest onset of a chronic psychiatric 
disorder is at a time dating more that two years following 
separation from active duty.  

While the private medical records and VA medical records are 
new, these records do not demonstrate that the veteran's 
psychiatric disorder was incurred or aggravated during 
service, or manifested itself within the applicable 
presumptive period.  These records clearly indicate that the 
veteran was evaluated for and underwent treatment for a 
psychiatric disorder at varying time periods beginning in 
early 1957, more than two years post service, and that the 
veteran currently has a psychiatric disorder.  Such newly 
added records only report the veteran's history of treatment 
for a psychiatric disorder in service.  The Board points out 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The 
added medical records do not objectively demonstrate an 
etiologic nexus/link between the veteran's psychiatric 
disorder, variously diagnosed, as first noted more than two 
years following service separation and active duty.   

The veteran provided argument in support of his claim at a 
hearing before a hearing officer at the RO in May 1994 and on 
a recently submitted personal video tape.  The Board points 
out that the veteran is competent to report that on which he 
has personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a layperson, the veteran is not competent to 
provide the required nexus evidence or express an opinion as 
to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Grottveit v. Brown, 5 Vet. App. 91 (1993).

While the evidence submitted may be considered new, it does 
not bear directly and substantially upon the specific matter 
under consideration, service connection for a psychiatric 
disorder to include bipolar disorder.  Such evidence does not 
provide a more complete picture of the circumstances of the 
veteran's claim and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a); Hodge, supra.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder.
38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a psychiatric disorder, to 
include a bipolar disorder, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


